Exhibit 10.07


SIXTH  AMENDMENT TO RENEWAL PROMISSORY NOTE


RECITALS


WHEREAS, the undersigned five corporate entities (each, a "Maker;” or
collectively, “Makers”) are each co-makers of a certain Renewal Promissory Note
(the “Note”) dated May 21, 2007, in the original stated amount of $5,579,847.00,
in favor of Teton, Ltd., a Texas limited partnership (“Payee”);


WHEREAS, the Note was previously amended by Amendment to Renewal Promissory Note
dated May 21, 2008 (the “First Amendment”); by Second Amendment to Renewal
Promissory Note and Loan Modification Agreement dated March 3, 2009 (the “Second
Amendment”); by Third Amendment to Renewal Promissory Note dated May 21, 2009
(the “Third Amendment”); by Fourth Amendment to Renewal Promissory Note dated
May 20, 2009 (the “Fourth Amendment”); and by Fifth Amendment to Renewal
Promissory Note dated September 21, 2009 (the “Fifth  Amendment”).


WHEREAS, the Note called for an interest payment to be made on October 21, 2009;


WHEREAS, Makers and Payee desire to amend the Note to defer the October 21,
2009, interest payment until February 21, 2010;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Makers and Payee hereby agree as follows:


AGREEMENT


1.           Amendment to Note to Defer Required Interest Payment.  The Note is
hereby amended to (i) eliminate the requirement for an interest payment to be
made on October 21, 2009, and (ii) instead provide that an interest payment, in
the amount of all accrued interest owed on the Note as of February 21, 2010,
shall be due and payable on February 21, 2010.  As a result of this amendment,
no payment on the Note shall be required to be made on October 21, 2009.  The
final maturity date of the Note is unchanged and remains May 21, 2010.


2.           This Amendment is not an agreement to any further or other
amendment of the Note.


3.           Makers expressly acknowledge and agree that except as expressly
amended in this Amendment, the Note remains in full force and effect and is
ratified and confirmed.  This Amendment shall neither extinguish nor constitute
a novation of the Note or indebtedness evidenced thereby.


4.           The parties covenant and agree as follows:


(1)       The rights and obligations of the parties shall be determined solely
from the written “Loan Agreement” (as such term is defined in Section
26.02(a)(2) of the Texas Business and Commerce Code) executed and delivered in
connection with the Loan, and any oral agreements between or among the parties
are superseded by and merged into the Loan Agreement.
 
 
1

--------------------------------------------------------------------------------

 


(2)       The Loan Agreement has not been and may not be varied by any oral
agreements or discussions that have or may occur before, contemporaneously with,
or subsequent thereto.


(3)       THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.


Executed to be effective as of October 21, 2009.
 

Makers:        Payee:              
Pegasi Energy Resources Corporation, 
a Nevada corporation f/n/a      
Maple Mountain Explorations Inc. 
   
Teton, Ltd., a Texas limited partnership
By: Notet Corp., a Texas corporation,
its general partner
                 By:
/s/
      By:
/s/
    Richard Lindermanis, Senior Vice President and CFO       W.L. Sudderth,
Secretary    
 
     
 
 

 

                     
Pegasi Energy Resources Corporation,
a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Nevada corporation f/n/a Maple Mountain Explorations Inc.)
                       By:
/s/
            Richard Lindermanis, Vice President            
 
     
 
 

                     
Pegasi Operating Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
                       By:
/s/
           
Richard Lindermanis, Vice President
           
 
     
 
 

                     
TR Rodessa, Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
                       By:
/s/
           
Richard Lindermanis, Vice President
           
 
     
 
 

                     
59 Disposal, Inc., a Texas corporation (and wholly-owned
subsidiary of Pegasi Energy Resources Corporation,
a Texas corporation)
                       By:
/s/
           
Richard Lindermanis, Vice President
           
 
     
 
 


2